Name: Council Regulation (EC) No 2579/2000 of 17 November 2000 amending Regulation (EC) No 2742/1999 fixing, for 2000, the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and, for Community vessels, in waters subject to catch limits
 Type: Regulation
 Subject Matter: international law;  fisheries
 Date Published: nan

 Avis juridique important|32000R2579Council Regulation (EC) No 2579/2000 of 17 November 2000 amending Regulation (EC) No 2742/1999 fixing, for 2000, the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and, for Community vessels, in waters subject to catch limits Official Journal L 298 , 25/11/2000 P. 0003 - 0004Council Regulation (EC) No 2579/2000of 17 November 2000amending Regulation (EC) No 2742/1999 fixing, for 2000, the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and, for Community vessels, in waters subject to catch limitsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), and in particular Article 8(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 2742/1999(2) fixes, for 2000, the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks.(2) Regulation (EC) No 65/98(3) gave the Commission a mandate to undertake a revision of catch statistics in the International Commission for the Conservation of Atlantic Tuna (ICCAT) and to modify Community quotas for 1998 accordingly.(3) At its annual meeting of November 1998, ICCAT adopted a revision of the catch statistics for 1993 and 1994, which constitute the reference for the 1998 catch limitations.(4) At its annual meeting of November 1999, ICCAT adopted the principle that the Community had under-fished its catch limitation for 1998 by 2581 tonnes, on the basis of the revised data.(5) In this exceptional situation, and given the fact that this Community surplus results from the under-exploitation by some Member States of the 1998 fishing opportunities established by ICCAT, it is necessary for the surplus of 2581 tonnes to be allocated on the basis of the respective contribution of each Member State to the generation of the 1998 Community surplus, without this amounting to a change in the allocation formula laid down by Article 2(1) of Regulation (EC) No 49/1999(4) for the annual TAC allocation.(6) Regulation (EC) No 2742/1999 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The entry concerning blue fin tuna appearing in the Annex to this Regulation shall replace the corresponding entry in Annex I F to Regulation (EC) No 2742/1999.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 341, 31.12.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1902/2000 (OJ L 228, 8.9.2000, p. 50).(3) Council Regulation (EC) No 65/98 of 19 December 1997 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1998, their distribution in quotas to Member States and certain conditions under which they may be fished (OJ L 12, 19.1.1998, p. 145).(4) Council Regulation (EC) No 49/1999 of 18 December 1998 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1999, their distribution in quotas to Member States and certain conditions under which they may be fished (OJ L 13, 18.1.1999, p. 54).ANNEX>TABLE>